Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made and deemed effective
as of September 26, 2008, by and between Tech Power, Inc., a Nevada corporation
(“TCPW”), on one side, and Matthew J. Marcus (“Executive”), on the other side,
with reference to the herein recitals, terms and conditions.

RECITALS

WHEREAS, Executive is negotiating the purchase of 40,000,000 (forty million)
shares of TCPW’s common stock valued at $0.01 per share or $400,000.00 from the
Company and Executive will thereby gain a significant equity position thereby;

WHEREAS, TCPW recognizes the experience and knowledge of Executive in matters
relating to the TCPW’s future business activities as a public company, and
further, recognizes that it is in the best interests of TCPW to retain the
services of Executive;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, it is hereby agreed as follows:

AGREEMENT

Employment.

TCPW hereby employs Executive as TCPW’s Chairman of the Board and Chief
Executive Officer, and Executive hereby accepts employment by TCPW in accordance
with the terms and conditions set forth in this Agreement.

Term.

Executive’s initial term of employment and the services to be provided hereunder
shall commence on September 26th , 2008 and continue for a period of one (1)
year from such date (the “Initial Term”), subject to earlier termination as
hereinafter provided.

Compensation.

TCPW shall pay Executive the following aggregate compensation for all services
rendered by him to TCPW under this Agreement:

3.1 Base Salary.

--------------------------------------------------------------------------------



TCPW shall pay Executive a base salary during the term of this Agreement
commencing at the rate of one hundred thousand dollars ($100,000) per annum (the
“Base Salary”). The Base Salary shall be payable in arrears, in substantially
equal monthly installments or more frequently in accordance with the policies of
TCPW. TCPW shall review Executive’s base salary bi-annually with Executive for
the purpose of determining a reasonable increase based on Executive’s service
and performance, taking into consideration a good-faith assessment of any other
incentive and/or bonus plans to which Executive may be a party. Such review
shall be in accordance with TCPW’s policies and practices with other executives
in similar positions with TCPW and its subsidiaries, if any. Notwithstanding the
foregoing, any increase in Executive’s Base Salary shall be determined by TCPW
at its sole discretion. In the event that TCPW is not able to pay the
Executive’s salary in cash, the Executive’s salary will accrue and may be
converted into common stock at a discount to the trading market value. Market
Value will be the average closing price of TCPW common stock over the preceding
30 day period.

3.2 Annual Bonus.

TCPW shall pay Executive an annual bonus (the “Annual Bonus”) in a minimum
amount of twenty five percent (25%) of Executive’s annual Base Salary based on
the achievement of certain predetermined quantitative and qualitative goals
related to the operating performance of TCPW as mutually determined and agreed
upon by Executive and TCPW and in accordance with TCPW’s policies and practices.

3.3 Payment of Annual Bonus.

Executive’s Annual Bonus for each fiscal year shall be determined as soon as
practicable following the end of each fiscal year, but in no event later than
sixty (60) days following the end of each fiscal year. Any Annual Bonus due to
Executive shall be paid promptly upon its final determination. TCPW shall cause
and arrange to provide Executive with an annual statement showing the manner in
which the Annual Bonus was calculated.

3.4 Other Benefits.

Executive shall be entitled to participate, to the full extent eligible and
available in accordance with the terms of the program in which he desires to
participate in all group life and medical insurance programs which TCPW shall
from time to time have for the benefit of its officers, directors and/or
employees, subject to the rules and requirements then in effect regarding
participation of executives or employees therein. Executive shall also be
entitled to participate in any management compensation and benefit program on a
basis similar to that which is made available to other members of TCPW’s
management team operating in a similar capacity as the Executive. TCPW reserves
the right to modify, terminate, and/or reduce benefits at any time, provided
such modification, termination and/or reduction is applied to all other members
of the management team operating in a similar capacity as Executive.

Duties of Executive.

4.1 Business Development/Operations.

Subject to the oversight and direction of the TCPW’s board of directors,
Executive shall be responsible for managing and developing all aspects of TCPW’s
operations and business development affairs.

4.2 Additions and Changes.

Executive shall perform such reasonable additional work as may be required by
TCPW from time to time under the terms and conditions and according to the
directions, instructions and control of TCPW’s board of directors.

4.3 Best Efforts.

Executive shall devote his best skill, effort and attention to his duties set
forth herein and to further enhance and develop TCPW’s business affairs,
interests and welfare. Executive shall be entitled to perform his duties from
whatever location he deems appropriate.

--------------------------------------------------------------------------------



4.4 Policies.

Executive shall adhere to the employment policies of TCPW in effect from time to
time. References to the policies or practices of TCPW shall mean its policies or
practices of which Executive has notice as in effect and modified from time to
time.

4.5 Other Employment.

Executive may engage in other employment without prior written consent of TCPW.
Further, this provision shall not be construed to prevent the Executive from
personally, and for Executive’s own account, owning, managing, investing or
trading in real estate, stocks, bonds, securities, commodities, or any other
forms of investment, so long as such owning, managing, investing or trading is
not in competition with TCPW and does not interfere with the performance of
Executive’s duties hereunder. However, Executive is not required to devote his
full time to TCPW.

Expenses.

TCPW shall reimburse Executive for reasonable and necessary business expenses in
accordance with the expense reimbursement policies and practices of TCPW and in
accordance with a predetermined budget to be approved by the board of directors
of TCPW.

Director’s and Officer’s Insurance.

TCPW shall be required to maintain, for the benefit of Executive, a director’s
and officer’s policy of insurance.

Fringe Benefits.

TCPW shall provide Executive with all fringe benefits regularly provided to
other similarly situated officers, directors of TCPW, generally and with such
other fringe benefits as the Executive and TCPW shall mutually agree upon in
writing.

7.1 Vacation.

 TCPW shall provide Executive with two (2) weeks of paid vacation as well as
holidays in accordance with TCPW’s policies.

7.2 Insurance.

TCPW shall provide Executive with family health insurance pursuant to TCPW’s
health insurance plan if one exists and in accordance with the policies and
practices of TCPW.

Termination.

8.1 Termination with Cause.

TCPW may terminate Executive “with cause” without notice, for reason of
Executive’s (i) misappropriation or embezzlement of funds of TCPW, (ii)
intentional misrepresentation of a product or service offered by TCPW, (iii)
soliciting a client’s or customer’s business for personal or competitive gain,
(iv) use or sale of illegal drugs in the work place, or repeated intoxication
from alcohol or controlled substances in the work place, (v) physical, mental or
sexual abuse or harassment of any employee, customer or prospective client or
customer, (vi) criminal negligence or criminal acts in the work place; (vii)
commission of a felony or crime of moral turpitude, (viii) selling or providing
confidential information of TCPW to a competitor, or (ix) theft or destruction
of property of TCPW. TCPW may terminate Executive “with cause” if, after ten
(10) days prior written notice by TCPW to Executive, Executive has failed to
cure any of the following occurrences: (i) violation of TCPW policies or
procedures, (ii) breach of any other of the covenants of this Agreement not
specifically set forth in (i) through (viii) above, or (iii) breach of an
employee’s customary obligations to the employer. In the event that Executive is
terminated “with cause,” Executive shall be entitled solely to the payment of
(i) Executive’s then current Base Salary through the date Executive is
terminated and (ii) all accrued and unused vacation and sick leave as of the
date of termination. Executive shall not be entitled to receive any other
amounts or benefits from TCPW.

--------------------------------------------------------------------------------



8.2 No Termination Without Cause.

TCPW may not terminate Executive “without cause.” In the event that TCPW
terminates Executive “without cause,” Executive shall be paid (i) the equivalent
of two years of Base Salary and minimum bonus commitment as well as all accrued
and unpaid salary through the date of termination and (ii) all accrued and
unused vacation and sick leave as of the date of termination in addition to
other legal and equitable remedies available to Executive.

8.3 Termination Due to Executive’s Death or Disability.

In the event that this Agreement is terminated due to Executive’s death or
disability (as defined below), Executive (or Executive’s legal representatives)
shall be paid (i) nine (9) months’ Base Salary as severance, (ii) Base Salary
through the date of termination, (iii) all Bonus payments earned through the
date of termination or previously awarded and unpaid and (iv) all accrued and
unused vacation and sick leave as of the date of termination. For purposes of
this Agreement, the term “Disability” shall mean the mental and physical
inability to perform satisfactorily Executive’s regular full time duties - with
or without a reasonable accommodation - as determined by a physician chosen by
mutual agreement of a physician selected by Executive and a physician selected
by TCPW, provided, however, that any Disability which continues for thirty (30)
days (whether or not consecutive) in any eighteen (18) month period shall be
deemed a Disability.

Indemnification.

9.1 Definition.

As used in this provision, “Damages” means all claims, damages, liabilities,
losses, judgments, settlements, and expenses, including, without limitation, all
reasonable fees and disbursements of counsel incident to the investigation or
defense of any claim or proceeding or threatened claim or proceeding.

9.2 Terms of Indemnification.

TCPW agrees to indemnify, defend and hold harmless Executive from all Damages
(i) proximately caused by the fault or negligence of TCPW, its officers,
directors, employees or agents; (ii) which relate in any manner to the terms and
obligations of this Agreement; (iii) which relate to any other failure by TCPW
to comply with any terms of this Agreement; (iv) which relate to any failure by
TCPW to comply with applicable laws and/or regulations in accordance with this
Agreement; and/or (v) resulting from any breach of any representation, warranty,
covenant or promise made by TCPW in this Agreement.

9.3 Notice of Claim.

TCPW shall promptly notify Executive in writing of any claim asserted by a third
person that might give rise to any indemnity obligation hereunder. Failure of
any TCPW to promptly give such notice shall not relieve that individual of his
indemnification obligations under this Agreement. Together with or following
such notice, TCPW shall deliver to Purchaser copies of all notices and documents
received by such party relating to the asserted claim (including court papers).

9.4 TCPW Indemnification.

Executive will indemnify and hold harmless, previous board members and officers
of the corporation from any claim that arises relating to the business
activities of TCPW after the “closing” date.

--------------------------------------------------------------------------------



Transfer and Assignment of Intellectual Property Rights.

Executive agrees to transfer and assign to TCPW all of his rights, if any, to
that certain intellectual Internet property known as “InternetHoldingsCorp.com”
“InternetBizExchnage.com” subject to TCPW’s full compliance with the terms and
conditions of this Agreement. However, Executive expressly disclaims any (i)
warranty as to the viability, marketability, and/or functionality of that
Internet property. In no event shall Executive be liable or responsible for any
claims made against that Internet property in any respect and TCPW will be
indemnified for all claims made prior to the “closing” date, TCPW will not be
held responsible for any claims or liabilities relating to the above mentioned
Internet properties prior to closing.

Miscellaneous.

12.1 Survival of Representations and Warranties.

The representations and warranties of the parties including indemnification
obligations contained herein shall survive following the termination of
Executive’s employment with TCPW.

12.2 Waivers.

No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party shall be deemed to constitute a waiver by the party taking
such action or compliance with any representation, warranty, covenant or
agreement contained herein, therein and in any documents delivered in connection
herewith or therewith. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

12.3 Notices.

All notices, requests, demands and other communications, which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given if delivered or mailed, first class mail, postage prepaid:

To Tech Power, Inc.; Mitchell S. Marcus, CEO

          21356 Nortdhoff Street, Suite 106

          Chatsworth, CA 91311

To Executive: Matthew J. Marcus

          18031 Irvine Blvd., Suite 101

          Tustin, CA 92780

          or to such other address as such party shall have specified by notice
in writing to the other party.

12.4 Merger and Integration.

This Agreement contains the entire understanding of the parties. There are no
representations, covenants or understandings other than those, either express,
implied or referred to herein. Each party acknowledges that there are no
conditions to this agreement other than those expressed or referred to herein.
Each party further acknowledges that no other party or any agent or attorney of
any other party has made any promise, representation or warranty whatsoever,
express or implied or statutory, not contained or referred to herein, concerning
the subject matter hereof, to induce him to execute this Agreement, and he
acknowledges that he has not executed this Agreement in reliance on any such
promise, representation or warranty not specifically contained or referred to
herein.

--------------------------------------------------------------------------------



12.5 Sections and Other Headings.

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

12.6 Governing Law.

This Agreement, and all transactions contemplated hereby, shall be governed by,
construed and enforced in accordance with the laws of the State of California.
The parties herein submit to personal jurisdiction and venue of a court of
subject matter jurisdiction which is appropriate for Orange County.

12.7 Attorney’s Fees and Court Costs.

In the event that litigation results from or arises out of this Agreement or the
performance thereof, the parties agree to reimburse the prevailing party’s
reasonable attorney’s fees, court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which, the
prevailing party may be entitled.

12.8 Contractual Procedures.

Unless specifically disallowed by law, should litigation arise hereunder,
service of process therefore, may be obtained through certified mail, return
receipt requested; the parties hereto waiving any and all rights they may have
to object to the method by which service was perfected.

12.9 Partial Invalidity.

If any provision in this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable, the remaining provisions will
nevertheless continue in full force without being impaired or invalidated in any
way.

12.10 Further Assurances.

The parties agree to take all further actions, including execution of documents,
which are reasonably necessary to effectuate the transaction contemplated by
this Agreement.

12.11 Binding on Successors.

This Agreement and covenants and conditions herein contained shall apply to, be
binding upon and inure to the benefit of the respective heirs, administrators,
executors, legal representatives, assignees, successors and agents of the
parties hereto.

12.12 Specific Performance.

The parties agree that remedies, at least for any breach or threat of breach of
this Agreement, may be inadequate and that, in the event of any such breach or
threat of breach, the non-breaching party will be entitled, in addition to all
other rights and remedies otherwise available at law or in equity, to the
equitable remedy of injunctive relief to enforce the provisions of this
Agreement.

12.13 Joint Preparation.

This Agreement is to be deemed to have been jointly prepared by the parties
hereto and any uncertainty and ambiguity existing herein shall not be
interpreted against any party hereto, but according to the application of the
rules of interpretation of contracts, if any such uncertainty or ambiguity
exists.

12.14 Counterparts.

--------------------------------------------------------------------------------



This Agreement can be executed in one or more counterparts and the counterparts
signed in the aggregate shall constitute a single, original instrument. A
facsimile/photocopy of this Agreement may be used in lieu of the original for
all purposes.

12.15 Contingencies.

This agreement must be signed by all board members of TCPW in addition to the
following other documents and actions: the lease agreement settlement must be
signed, the stock purchase agreement must be signed, all board members must
resign as officers and board members of TCPW effective immediately and Mr.
Matthew J. Marcus must be elected as COB/CEO and is responsible for all
outstanding obligations of TCPW.

IN WITNESS WHEREOF, the parties have executed this Agreement (consisting of 6
pages) so that it is deemed effective as of the day and year first written
above.

 

 

 

Tech Power, Inc.

 

Matthew J. Marcus

 

 

 

By: /s/ Mitchell S. Marcus

 

By: /s/ Matthew J. Marcus

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Mitchell S. Marcus/CEO

 

Matthew J. Marcus

 

 

 

Dated: 9/26/08

 

Dated: 9/26/08


--------------------------------------------------------------------------------